PER CURIAM.
After a fair trial, involving only controverted questions of fact, the testimony was submitted to the consideration of a jury under an impartial charge to which no valid exception was taken, and a verdict was rendered in favor of the plaintiff. The defendant immediately made a motion to set aside the verdict, which was denied. Subsequently a motion was made by the defendant for a re-argument and rehearing of such motion, and, although it does not appear that such reargument or rehearing was had, the verdict was set aside. A careful examination of the record does not disclose any warrant for the granting of such an order. Order reversed, with costs.